Citation Nr: 1742727	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-35 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.F.




ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1954 to August 1977.  He died in December 2012.  The Appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction is currently with the Regional Office (RO) in Muskogee, Oklahoma.  

The Appellant testified before the undersigned Veterans' Law Judge at a November 2016 videoconference hearing, and a transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant is seeking entitlement to service connection for the cause of the Veteran's death.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312 (b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c)(1).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The Veteran's official death certificate lists his immediate cause of death as sepsis, due to or as a consequence of a sacral decubitus ulcer, both non-service connected conditions.  Anemia and malnutrition are listed as underlying causes of death and are also not service connected disabilities.  

A Death Summary provided by Specialty Hospital of Midwest City lists the following causes of death: 1) sepsis, 2) sacral decubitus ulcer, non-healing, 3) right upper extremity deep vein thrombosis, 4) type II diabetes mellitus, 5) c. difficile colitis diarrhea, and 6) advanced dementia.  The Veteran was not service connection for any of these conditions at the time of his death nor has the Appellant presented any medical evidence that they are related to the Veteran's service.  However, in a paragraph describing the Veteran's hospital course, his treating physician recounted that the Veteran "succumbed to death at 2300 on December 24, 2012 due to hypertension and sepsis."  This statement suggests that the Veteran's hypertension, for which he was service connected from 1977 until his death, also contributed to the Veteran's death, even though it is not listed elsewhere as a cause of death.  As there appears to be some discrepancy between the Veteran's death certificate and the Death Summary, the Board finds that a medical opinion is required to clarify whether the Veteran's service connected hypertension, or any other service connected disability, caused or contributed to the Veteran's death.  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder to a VA physician for review.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that one or more of the Veteran's service connected disabilities, to include hypertension, caused or contributed to his death.  (See the definitions of these terms above.)

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Appellant and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

